Citation Nr: 1219773	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-23 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $14,795.00 (US dollars).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran entered the U.S. Army on September 29, 1972, for a two year enlistment to be completed on September 28, 1974.  On June 29, 1974, the Veteran was discharged under honorable conditions and immediately reenlisted effective the following day; however, he was subsequently dishonorably discharged from his second period of duty on December 20, 1977.  A July 1978 administrative decision determined he was eligible for VA benefits based on his first period of service.  

This matter comes before the Board of Veterans' Appeals  (Board) from a November 2007 decision of the Committee on Waivers and Compromises (Committee) of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  That action denied the Veteran's request for a waiver of recovery of an overpayment. 


FINDINGS OF FACT

1.  In a December 2004 rating decision, the St. Petersburg RO determined that the Veteran was entitled to nonservice-connected pension benefits effective June 10, 2004.  Notice of that determination was sent to the Veteran in January 2005.  

2.  In correspondence received at the RO in January 2005 and February 2005, the Veteran notified the RO that he received the RO letter informing him that his pension claim had been granted, but that he was currently incarcerated; he provided the address of the jail.  

3.  In February 2005 VA took steps to confirm the Veteran's incarceration; this is shown on a February 2005 Report of Contact between a VA RO employee and a friend of the Veteran who confirmed that the Veteran was incarcerated, but was still receiving his pension check.  

4.  A Report of Contact dated in October 2005 between a VA RO employee and personnel from the jail at which the Veteran was incarcerated indicated that the Veteran had been incarcerated there since December 2004, but was still awaiting sentencing for conviction of a felony.  

5.  In December 2005, the RO sent the Veteran a letter indicating that the evidence showed that he was incarcerated for conviction of a felony on October [redacted], 2005.  The letter further provided notice to the Veteran of the law and regulation with regard to payments for convicted felons.  Based on these laws, the RO proposed to reduce the monthly benefit payments from $881.00 to $56.00 effective from December [redacted], 2005; in another letter dated on the same day, the RO proposed to reduce his benefits from $881.00 to $112.00 because they received evidence that he was married.

6.  A December 2005 letter to the Veteran indicates that his benefit payments had been suspended because checks mailed to him at his address in jail were being returned as undeliverable.  

7.  In correspondence received at the RO in August 2006, the Veteran reported that he had received conflicting letters from the RO about the reduction in his benefits due to his incarceration, and requested clarification from the RO; the Veteran also provided a new address, that of a new correctional institution where he was currently imprisoned.  

8.  In a March 2007 Report of Contact it was noted that an employee of the Department of Corrections called to report to the RO that the Veteran was convicted of a felony on October [redacted], 2005 and was still receiving pension checks for $910.00 monthly.  

9.  In June 2007, the RO sent a notice letter to the Veteran notifying him that the proposed reduction in his pension payment due to incarceration was being implemented effective December 1, 2005.  

10.  Because of the Veteran's incarceration and the RO's failure to stop payments in a timely manner, an overpayment of benefits in the amount of $14,795.00 (US dollars) was created.  

11.  No fraud, misrepresentation or bad faith on the part of the Veteran, with respect to the creation of the debt, has been evidenced. 

12.  Creation of the debt was due to the VA's inactions. 

13.  Recovery of the debt would cause a financial hardship on the Veteran, and, as such, recovery would be against equity and good conscience. 

CONCLUSIONS OF LAW

1.  Waiver of recovery of the overpayment of VA nonservice-connected pension benefits in the amount of $14,795.00 (US dollars) is not statutorily precluded.  38 U.S.C.A. § 5302(a) (West 2002). 

2.  Recovery of the overpayment of VA nonservice-connected pension benefits in the calculated amount of $14,795.00 (US dollars) would be contrary to the standards of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 2011); 38 C.F.R. §§ 1.962, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The essential facts are not in dispute; this issue rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 (VCAA) does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Moreover, as this claim is granted, no further discussion of the VCAA is necessary. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veteran has come before the Board expressing disagreement with having to repay an overpayment of nonservice-connected pension benefits funds. 

In a December 2004 rating decision, the RO determined that the Veteran was eligible for nonservice-connected pension benefits, effective June 10, 2004.  In calculating the amount that the Veteran was eligible for, the RO noted that the Veteran was unmarried and without dependents.  In correspondence received at the RO in January 2005 and February 2005, the Veteran notified the RO that he received the RO letter informing him that his pension claim had been granted, but that he was currently incarcerated; he provided the address of the jail where he was currently incarcerated.    

In February 2005 VA took steps to confirm the Veteran's incarceration; this is shown on a February 2005 Report of Contact between a VA RO employee and a friend of the Veteran who confirmed that the Veteran was incarcerated, but was still receiving his pension check.  

A Report of Contact dated in October 2005 between a VA RO employee and personnel from the jail at which the Veteran was incarcerated indicated that the Veteran had been incarcerated there since December 2004.  The informant noted that the Veteran had been an inmate on felony charges but had not yet been convicted and she had no information as to when the Veteran would be sentenced.  

In December 2005, the RO sent the Veteran a letter indicating that the evidence now showed that he was incarcerated for conviction of a felony on October [redacted], 2005.  The letter further provided notice to the Veteran of the law and regulation with regard to payments for convicted felons.  Based on these laws, the RO proposed to reduce the monthly benefit payments from $881.00 to $56.00 effective from December [redacted], 2005.  

In another letter to the Veteran dated on the same day, the RO proposed to reduce his benefits from $881.00 to $112.00 because they received evidence that he was married.

A December 2005 letter to the Veteran indicates that his benefit payments had been suspended because checks mailed to him at his address in jail were being returned as undeliverable.  

Thus, the Veteran was receiving conflicting information regarding his benefits.  In correspondence received at the RO in August 2006, the Veteran reported that he had received conflicting letters from the RO about the reduction in his benefits due to his incarceration, and requested clarification from the RO; the Veteran also provided a new address, that of a new correctional institution where he was currently imprisoned.  The RO did not respond and apparently continued to send the Veteran his pension checks to the new prison address.  

A March 2007 Report of Contact reveals that an employee of the Department of Corrections called the RO to report that the Veteran was convicted of a felony on October [redacted], 2005 and was still receiving pension checks for $910.00 monthly.  This, despite the fact that the RO had been aware that the Veteran had been in prison since 2004, and had been convicted of a felony and moved to a different correctional institution in October 2005.  The RO was aware of the felony conviction as early as December 2005, and was aware that the Veteran had been incarcerated less than a month after the claim for pension benefits had been granted.  

Despite being incarcerated, the Veteran did not attempt to return any of the monies that he received.  However, he continued to write letters to the RO requesting clarification on the issue, reporting the letters he was receiving, and notifying the RO of his current address and continued incarceration.  

The record indicates that, after confirming the felony conviction in December 2005, the RO wrote the Veteran a letter in December 2005 indicating that it would be terminating the Veteran's pension benefits for the time he was incarcerated for a felony.  The Veteran was further told by the RO that because the Veteran received benefits for a time period that he was not eligible for such benefits, an overpayment had been created.  Since an overpayment was created, the RO further stated that unless the Veteran was granted a waiver, he would have to repay the debt.  Despite this letter, the Veteran continued to receive payments into 2007, as reflected by the March 2007 Report of Contact and the June 2007 letter explaining the action taken on the proposed reduction.  

A June 2007 letter from the St. Petersburg, Florida, RO, informed him that the proposed action to reduce his benefits was being implemented effective December 1, 2005, and that an overpayment would result. 

The VA Debt Management Center in St. Paul, Minnesota, then sent a letter to the Veteran in June 2007 informing him that as a result of the Veteran's incarceration, he had been sent $14,795.00 (US dollars) more than he was entitled to receive.  As such, the VA intended to withhold benefits until the amount he was overpaid was recouped.  

The Veteran asked that the debt be waived by the VA.  The Veteran's file was reviewed and it was determined that the Veteran had received $14,975.00 (US dollars) in benefits that he was, by law, not entitled thereto.  Subsequently, the Committee on Waivers and Compromises determined that a waiver was not appropriate in the Veteran's case. Such a determination was made in November 2007.  In denying the request, the Committee noted the following: 

. . . Since there is no such finding [of fraud, misrepresentation, or bad faith on the part of the veteran] in this case, we considered whether or not collection of this overpayment would be against equity and good conscience. . . 

According to 38 U.S.C. Sec. 1505  and 38 C.F.R. 3.666 , any individual receiving non-service connected pension, who is imprisoned in a federal, state, or local penal institution in excess of 60 days due to the conviction for a felony or misdemeanor, shall have his/her pension terminated effective the 61st day of incarceration. 

The decision denying the waiver request further noted:  

The overpayment was created because of your being incarcerated due to actions on your part.  Therefore, you are at fault for the creation of the debt.  Under federal law, veterans who are receiving pension benefits must have their benefits terminated the 61st day of incarceration, and recipients of service related compensation must have their VA compensation reduced to 10 percent effective the 61st day of incarceration.  In this case the record shows your pension benefits were terminated as of December 9, 2005 and service related compensation was established at the 10 percent rate.  Although some hardship may exist, failure to make restitution would constitute unjust enrichment at the expense of the government.  Weighing all of the applicable elements mentioned above, the Committee decided that denial of waiver would not be against equity and good conscience.  

The Veteran argued that he cannot afford to repay the overpayment, that he needs the pension funds to nominally survive/live, and that repayment of the monies would cause a severe hardship.  Further, the Veteran maintains that VA was partially at fault for the creation of the debt because they were aware of his incarceration in 2004, his October 2005 felony conviction in December 2005, and yet, did not suspend payment until 2007.  

Pursuant to 38 C.F.R. § 3.666 , any person incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony will have their pension payments discontinued.  See 38 C.F.R. § 3.666 (2011).  Reduction in compensation beginning on the 61st day of incarceration for conviction of a felony, regardless of pending or future appeals, or the financial needs of the incarcerated veteran. 

The Veteran has not disputed that he was convicted of a felony in October 2005 and incarcerated from 2004, and that the conviction caused him to be incarcerated for more than 61 days beginning in October 2005.  Under the terms of 38 C.F.R. §3.666 the 61st day of incarceration after the felony conviction fell sometime in December 2005 thus, this was the proper date for the discontinuance of his pension benefits.  VA audits have determined that the amount that the Veteran was overpaid in disability compensation benefits for the time in question was $14795.00 (US dollars).  The Veteran has not disagreed with this computated amount. 

A waiver of recovery of an overpayment of disability pension benefits may be authorized in a case in which recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a) (2011).  However, recovery of an overpayment of disability compensation benefits may not be waived where there is an indication of fraud, misrepresentation, or bad faith.  38 U.S.C.A. § 5302(c)  (West 2002); 38 C.F.R. § 1.965(b) (2011).  Bad faith generally is an unfair or deceptive dealing by one who seeks to gain at another's expense; there need not be an actual fraudulent intent, but merely an intent to seek an unfair advantage with knowledge of the likely consequences, and a subsequent loss to the Government.  38 C.F.R. § 1.965(b)(2) (2011).  

The Commission on Waiver of Indebtedness has issued a determination as to whether fraud, misrepresentation, or bad faith on the part of the veteran caused the creation of the overpayment; and, the Board agrees with the Commission and finds that the facts in this case do not reveal the presence of fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the overpayment in question.  Although the Board is aware that the Veteran lied in as to his marital status in August 2006 correspondence to the RO (wherein he indicated he was married to Joyce and later recanted that statement), this lie was not the basis or creation of the overpayment.  The Veteran never lied about his incarceration at any time, and notified the RO of his incarceration immediately upon receiving notice of the pension grant.  

Having determined there was no fraud, misrepresentation, or bad faith on the appellant's part, the Board may now proceed to the question of whether the collection of the overpayment would be against "equity and good conscience."  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(a) (2011).  Pursuant to 38 C.F.R. § 1.965 (2011), the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a) (2011).  The decision reached should not be unduly favorable or adverse to either side. Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government. Id.  In making this determination of whether recovery would be against equity and good conscience, 38 C.F.R. § 1.965(a) (2011) requires consideration of each of the following factors, which are not intended to be all inclusive: 

(1) Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing fault of the debtor against VA fault.  (3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

38 C.F.R. § 1.965(a) (2011); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was at fault in the creation of the overpayment.  In this case, the Veteran was only minimally at fault in the creation of the overpayment.  The record reflects that the Veteran received VA pension benefits for the whole period of time in which he was incarcerated, even though the Veteran repeatedly informed the RO, in writing, of his incarceration, and later, his felony conviction.  Once the VA was notified that the Veteran was in jail, and convicted of a felony, pension payments to the Veteran should have been terminated in accordance with 38 C.F.R. § 3.666.  In other words, when the RO received notice in December 2005 that the Veteran had finally been sentenced in October 2005, and moved to a correctional facility, the RO could not simply continue to send the Veteran pension checks and wait two years to receive notice from the correctional facility that it had not yet ceased payment.  The RO had a duty to cease all payments to the Veteran.  The Veteran is at least minimally at fault because he continued to accept benefits to which he was not entitled.  The question of fault is a different question than that of fraud or bad faith.  In this case, when he continued to accept the monies even though he knew that they should be stopped and returned to the VA, he was at least minimally at fault in the creation of the debt. 

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA. 38 C.F.R. § 1.965(a)(2) (2011). The Veteran's fault is mitigated by VA's actions in this case.  VA ignored the Veteran's letters and inquiries as to the status of his claim and continued to pay benefits.  If VA, either the RO in St. Petersburg or Philadelphia, had acted promptly once it became aware that the Veteran was incarcerated, the overpayment would have been significantly minimized.  The Veteran's statements in this regard are very credible. Therefore, based on the evidence of record, taken as a whole, the fault on the part of the VA outweighs the fault on the part of the Veteran in the creation of the debt.  As correspondence contained in the claims folder clearly shows that the Veteran notified VA of his incarceration but that the RO did nothing to stop any payments being made to the Veteran, VA's fault outweighs fault on the part of the Veteran. 

The Board has also considered whether waiver of recovery of the debt would constitute unjust enrichment by creating an unfair gain to the Veteran because he would be allowed to retain funds to which he was not entitled.  The Veteran was paid more than he was entitled under VA law because VA continued to pay him even though they were on notice that he should not be receiving such payments.  Moreover, the Veteran reports that he is unable to pay the debt and did not know how he could pay the debt when he was released from jail.  While the Veteran was released in October 2009, the claims folder indicates that the Veteran is totally disabled and was on a fixed income before he was incarcerated.  In light of the above circumstances, financial hardship is demonstrated. 

Additionally, collection of the debt would not defeat the purpose of paying benefits by nullifying the objective for which the benefits were intended.  There is no indication that reliance on the overpaid benefits resulted in the Veteran's relinquishment of a valuable right or the incurrence of a legal obligation. 

After weighing all the evidence of record, recovery of the overpayment would be against equity and good conscience.  VA's administrative error in not processing the Veteran's notification of his incarceration and stopping the pension payments in a timely manner outweighs any fault or unjust enrichment of the Veteran in the creation of the debt.  Moreover, financial hardship exists and positively outweighs the negative evidence contained in the claims folder.  Hence, the elements of equity and good conscious are in favor of the Veteran, and waiver of recovery of the indebtedness is granted. 


ORDER

Waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $14,795.00 (US dollars) is granted. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


